United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Austin, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1396
Issued: January 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 9, 2018 appellant, through his representative, filed a timely appeal from a June 7,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the June 7, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of total
disability commencing January 1, 2013, causally related to his accepted July 5, 2008 employment
injury.
FACTUAL HISTORY
On July 5, 2008 appellant, then a 37-year-old postal equipment mechanic, filed a traumatic
injury claim (Form CA-1) alleging that on that date he sustained a concussion as a result of a loose
vacuum hose striking him on the back of the head while in the performance of duty. OWCP
initially accepted the claim for concussion with loss of consciousness, neck sprain, and lumbar
sprain. Appellant stopped work on July 2, 2009 and OWCP placed him on the supplemental rolls
effective that date. On December 10, 2009 he underwent OWCP-approved surgery including L4-5
total disc replacement, application of an intervertebral device, anterior discectomy and
decompression, and anterior instrumentation. OWCP placed appellant on the periodic rolls
effective December 20, 2009. Appellant returned to work on April 28, 2010.
On June 6, 2011 appellant accepted a job offer with the employing establishment as a
modified mail processing equipment mechanic. The physical requirements of the modified
assignment included: intermittent fine manipulation up to eight hours per day; sitting at a computer
up to eight hours per day; lifting trays of mail weighing less than 10 pounds up to seven hours per
day; and walking to view monitors up to two hours per day. Appellant stopped work on or about
January 1, 2013.
On October 1, 2013 appellant filed a claim for compensation (Form CA-7) for temporary
total disability for the period January 1 through October 1, 2013.
Appellant was separated from employment with the employing establishment due to
disability effective August 9, 2014.
By decision dated June 9, 2015, OWCP denied appellant’s claim for compensation on and
after January 1, 2013. It found that he had not submitted sufficient medical evidence, consisting
of a detailed report from his treating physician providing a well-reasoned opinion, explaining why
he was temporarily totally disabled due to his work-related injury.
On May 9, 2017 appellant filed a notice of recurrence (Form CA-2a) commencing
October 27, 2012.
By decision dated August 30, 2017, OWCP accepted appellant’s claim for recurrence for
additional medical care. It listed his accepted conditions as concussion with loss of consciousness,
neck sprain, lumbar back sprain, lumbar intervertebral disc disorder with myelopathy, thoracic
spine pain, and degeneration of the lumbar or lumbosacral intervertebral disc.
On October 12, 2017 appellant filed a claim for compensation (Form CA-7) for temporary
total disability from January 1, 2013 through September 30, 2017.
The record contains numerous reports from Dr. Anthony Hicks, a preventative medicine
specialist. In reports dated November 28, 2012 and February 19, 2013, Dr. Hicks opined that
appellant could work with restrictions. In a work excuse note dated February 19, 2013, he stated
2

that appellant missed work from November 28, 2012 through February 19, 2013 due to being
incapacitated related to injuries sustained while performing his work duties.
By letter dated February 26, 2013, Dr. Hicks opined that as a direct result of appellant’s
permanent impairment, he was unable to return to the job for which he was hired, and was placed
in modified-duty status with permanent physical restrictions. He noted that it was unlikely
appellant would ever be able to safely perform job duties consistent with viable employment, and
that as such, appellant could not return to work.
Appellant submitted a series of work excuse notes from Dr. Hicks dated between April 4
and September 23, 2013, in which Dr. Hicks stated that appellant missed work from February 19
through October 1, 2013 due to being incapacitated related to injuries sustained while performing
his work duties.
In duty status reports dated May 23 and July 23, 2013, Dr. Hicks reported that appellant
could resume work on May 23, 2013 with restrictions. He also submitted a report dated July 23,
2013 indicating that appellant should be off work until a follow-up appointment, and that appellant
was unable to work with restrictions due to severe ongoing physical dysfunction and no available
work at the employing establishment.
By letter dated July 26, 2013, Dr. Hicks opined that it was unlikely that appellant would
ever be able to safely perform job duties consistent with viable employment, and that as such,
appellant was both unable to fulfill the job requirements of his original position and the job
requirements of modified positions that had attempted to accommodate his physical limitations.
In duty status reports dated from August 27, 2013 through October 30, 2014, Dr. Hicks
noted that he advised appellant not to return to work and that he should remain off duty. He noted
that appellant was unable to work with restrictions due to severe ongoing physical dysfunction and
no available work at the employing establishment. Dr. Hicks posited that appellant would likely
be able to return to his regular duties within three to six months.
In a work excuse note dated July 10, 2014, Dr. Hicks recounted that appellant missed work
from June 6 through July 10, 2014 due to being incapacitated related to injuries sustained while
performing his work duties.
By letter dated August 6, 2014, the employing establishment advised that appellant had a
valid job offer on file for several years, and that the work had been and remained available to him.
On August 11, 2014 appellant filed a claim for compensation (Form CA-7) for temporary
total disability for the period January 1, 2013 through July 10, 2014.
By letter dated September 2, 2014, the employing establishment noted that appellant had
retired effective August 9, 2014, as he was not medically qualified to perform the duties of his
position.
Dr. Hicks reiterated that appellant should be off work on December 18, 2014. On
March 12, 2015 he stated that appellant should be off work and had been accepted for disability
retirement.

3

Appellant continued to submit reports from Dr. Hicks dated from July 14, 2015 through
September 14, 2017, which stated that appellant should be off work.
By letter dated March 7, 2017, Dr. Hicks stated that prior to 2013, appellant was restricted
to sedentary work, but that by 2013, he was unable to work even with those restrictions due to his
ongoing conditions. He explained that appellant’s degeneration of the lumbosacral spine had
worsened over time, which was demonstrated by objective results of a March 28, 2012
electromyogram.
By letter dated July 5, 2017, the employing establishment noted that appellant had a valid
job offer on file for several years.
On July 13, 2017 Dr. Hicks stated that appellant should be off work and that he had been
accepted for disability retirement.
In a development letter dated October 30, 2017, OWCP informed appellant that he had not
submitted sufficient medical evidence to substantiate that his claimed disability was caused by his
work injury. It requested that he submit a complete and comprehensive narrative report, including
a history of injury and a thorough explanation with objective findings, as to how his condition
worsened such that he was no longer able to perform the duties of his position when he stopped
work on January 1, 2013. OWCP afforded him 30 days to submit the requested evidence.
Appellant continued to submit progress reports from Dr. Hicks dated from November 16,
2017 through January 24, 2018, which stated that appellant should be off work.
By decision dated March 5, 2018, OWCP denied appellant’s claim for wage-loss
compensation beginning January 1, 2013.
On March 14, 2018 appellant, through his representative, requested reconsideration of
OWCP’s March 5, 2018 decision. Appellant resubmitted the March 7, 2017 report of Dr. Hicks.
In a report from Dr. Hicks dated April 5, 2018, he stated that appellant should be off work
due to severe ongoing physical dysfunction.
By decision dated June 7, 2018, OWCP denied modification of its decision dated
March 5, 2018.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the weight
of reliable, probative, and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.4

4

M.S., Docket No. 19-0609 (issued September 23, 2019); S.H., Docket No. 18-1398 (issued March 12, 2019);
Terry R. Hedman, 38 ECAB 222 (1986).

4

For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury. Whether a
particular injury causes an employee to become disabled from work, and the duration of that
disability, are medical issues that must be proven by a preponderance of probative and reliable
medical opinion evidence.5
OWCP’s implementing regulations define a recurrence of disability as an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition,
which resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment.6 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered such that they exceed the employee’s physical
limitations.7
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability commencing January 1, 2013, causally related to the July 5, 2008 employment
injury.
Appellant has not alleged a change in his light-duty job requirements. Instead, he attributed
his inability to work to a change in the nature and extent of his employment-related conditions.
Appellant, therefore, has the burden of proof to provide medical evidence that he was disabled due
to a worsening of his accepted work-related conditions.9
In duty status reports dated November 28, 2012 and February 19, 2013, Dr. Hicks opined
that appellant could work with restrictions. By letter dated February 26, 2013, he stated that
appellant could not return to work. In duty status reports dated May 23 and July 23, 2013,
Dr. Hicks indicated that appellant could resume work on May 23, 2013 with restrictions. He also
submitted a report dated July 23, 2013 noting that appellant should be off work until a follow-up
appointment, and stating that appellant was unable to work with restrictions. By letter dated
July 26, 2013, Dr. Hicks stated that appellant could not return to work. The Board notes that
Dr. Hicks did not provide medical rationale for why he found that appellant could work with
5

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

6

20 C.F.R. § 10.5(x).

7

Id.

8

See S.G., Docket No. 18-1076 (issued April 11, 2019); William A. Archer, supra note 5; Fereidoon Kharabi, 52
ECAB 291 (2001).
9

See R.L., Docket No. 19-0444 (issued July 29, 2019).

5

restrictions on February 19, 2013, but could not return to work as of February 26, 2013, only to be
able to resume work on May 23, 2013. There is no explanation for the inconsistency between the
two reports of July 23, 2013 regarding appellant’s ability to work. Dr. Hicks’ reports do not
provide opinion as to the cause of appellant’s disability and, therefore, are of no probative value.
As such, these reports are insufficient to establish appellant’s recurrence claim commencing
January 1, 2013.10
By letter dated March 7, 2017, Dr. Hicks noted that prior to 2013, appellant was restricted
to sedentary work, but that by 2013, he was unable to work even with those restrictions due to his
ongoing conditions. He explained that appellant’s degeneration of the lumbosacral spine had
worsened over time, which was demonstrated by objective results of a March 28, 2012
electromyogram. This letter did not explain why and how appellant’s accepted conditions had
worsened to the point he was unable to perform duties of his modified position as of January 1,
2013, given that he was able to perform such duties from March 2012 through November 28, 2012.
Dr. Hicks did not provide an opinion as to why appellant was disabled from work. Medical
evidence that does not offer an opinion regarding the cause of an employee’s condition or disability
is of no probative value on the issue of causal relationship.11 As such, this evidence is insufficient
to establish appellant’s recurrence claim commencing January 1, 2013.
In the remainder of the work excuse notes, duty status reports, and medical reports dated
from August 27, 2013 through April 5, 2018, Dr. Hicks opined that appellant was disabled from
returning to work. In these notes and reports, he did not explain with specificity how appellant
was disabled on or after January 1, 2013 due to a worsening of his accepted work-related
conditions.12 The Board has held that a medical opinion that is not fortified by rationale is of
diminished probative value. As these reports contain no rationale explaining why appellant was
disabled as a result of his July 5, 2008 employment injury after working for approximately 18
months in a limited-duty position, they are insufficient to support a worsening of his accepted
employment-related conditions to establish a recurrence of disability.13
For each period of disability claimed, an employee has the burden of proof to establish a
causal relationship between his or her recurrence of disability and his or her accepted employment
injury.14 Because appellant has not submitted sufficient medical evidence to establish that he was
unable to work beginning January 1, 2013, due to a spontaneous change or worsening of his
accepted July 5, 2008 employment-related conditions, the Board finds that appellant has not met
his burden of proof in this case.

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

Id.

12

E.B., Docket No. 17-1467 (issued July 26, 2018); D.H., Docket No. 18-0129 (issued July 23, 2018); see S.E.,
Docket No. 08-2214 (issued May 6, 2009); T.M., Docket No. 08-0975 (issued February 6, 2009).
13

See Sedi L. Graham, 57 ECAB 494 (2006) (medical form reports and narrative statements merely asserting causal
relationship generally do not discharge a claimant’s burden of proof).
14

G.T., Docket No. 18-1369 (issued March 13, 2019); Amelia S. Jefferson, 57 ECAB 183 (2005); William A.
Archer, 55 ECAB 674 (2004).

6

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability commencing January 1, 2013, causally related to his accepted July 5, 2008
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 23, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

